Citation Nr: 0941628	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for loss of use of the lower extremities.

2.  Entitlement to special monthly compensation based on loss 
of use of one foot.

3.  Entitlement to specially adapted housing or a certificate 
of eligibility for a special home adaptation grant.

[The issue of entitlement to reimbursement for unauthorized 
medical expenses will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	United Spinal Association




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, as well as 
October 2007 and September 2008 ratings decisions of the VA 
RO in Buffalo, New York, which denied compensation under 
38 U.S.C. § 1151 for loss of use of the lower extremities.  
The RO in Buffalo, New York, currently has jurisdiction over 
the Veteran's claims.

In August 2009, the Veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge in regard to the 
above issue at a video conference hearing.  A transcript of 
the hearing is associated with the claims folder.  After the 
August 2009 hearing, the Veteran submitted evidence directly 
to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2009).

As will be detailed further below, in August 2009 the Veteran 
filed a notice of disagreement (NOD) as to the denial of 
entitlement to special monthly compensation based on loss of 
use of one foot and entitlement to specially adapted housing 
or a certificate of eligibility for a special home adaptation 
grant.  A statement of the case has not been issued as to 
those claims.  Accordingly, those claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that loss of use of the Veteran's lower extremities was not 
caused by carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing surgical 
treatment to the Veteran, nor was such the result of an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for the entitlement to compensation under 
38 U.S.C. § 1151 for loss of use of the lower extremities 
have not been met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks compensation pursuant to 38 U.S.C. § 1151 
for loss of use of the lower extremities due to back surgery 
performed at VA in August 2000.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

The Veteran was informed of VA's duty to assist him in the 
development of his claim and advised of the provisions 
relating to the VCAA in letters from the RO dated November 
17, 2005 and April 11, 2007.  Specifically, the Veteran was 
advised in the letters that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  Included with the letters were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the Veteran was asked to complete this release so that VA 
could obtain private records on his behalf.  The letters also 
informed the Veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  The November 2005 and April 2007 
letters specifically advised the Veteran that in order to 
substantiate his claim for benefits pursuant to 38 U.S.C. 
§ 1151, the evidence must demonstrate the Veteran had 
additional disability as a result of VA medical treatment 
that was "the direct result of VA fault such as 
carelessness, negligence, lack of proper skill, or error in 
judgment" or "not a reasonably expected result."  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, elements (1), (2) and (3) are not at issue.  
With respect to elements (4) and (5), the Veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 20, 2006.  In any event, 
elements (4) and (5) are rendered moot via the RO's denial of 
the Veteran's claim for benefits pursuant to 38 U.S.C. 
§ 1151.  In other words, any lack advisement as to those two 
elements is meaningless, because disability ratings and 
effective dates were not assigned for the claim. 

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in April 2006.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with additional VCAA notice through the 
March 2006 Dingess letter and the April 2007 VCAA letter and 
his claim was readjudicated in the October 2007 and September 
2008 rating decisions and the July 2009 supplemental 
statement of the case, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim). Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claim on the 
merits.  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
reports of VA outpatient treatment, as well as a VA medical 
opinion in April 2008.  The report of the VA medical opinion 
reflects that the examiner reviewed the Veteran's past 
medical history and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the medical 
opinion is adequate for rendering a decision in the instant 
case.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned in August 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct 
and--

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- 
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997, were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified as amended 
at 3.361).  Those regulations largely implemented the 
provisions of 38 U.S.C. § 1151.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2009).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2009).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
38 C.F.R. § 3.361(d)(1) (2009).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2009).



Analysis

The Veteran contends that he sustained additional disability 
in the form of loss of use of the lower extremities as a 
result of spinal surgery performed at the VA Medical Center 
(VAMC) in Syracuse in August 2000. 

Records reflect the Veteran evidenced lower extremity 
problems prior to the August 2000 surgery.  See, e.g., a May 
2000 VA outpatient record, in which the Veteran reports that 
due to leg pain he could hardly walk from his living room to 
his kitchen.  

On August 17, 2000, after obtaining informed consent, the 
Veteran underwent an L2 to L5 decompressive laminectomy with 
bilateral L2 to S1 foraminotomies at the Syracuse VAMC.  A 
discharge summary note indicates that the Veteran "underwent 
the procedure without complication . . . [The Veteran] had a 
rather unremarkable recovery course and was ready for 
discharge on postop day three."  

VA outpatient notes dated days after the surgery note that 
the Veteran was "doing well," with motor and sensory intact 
in the bilateral lower extremities.  

In October 2006, the Veteran was awarded $22,000.00 in a tort 
settlement stemming from the events of the August 2000 
surgery.  The settlement papers reflect the Veteran's 
allegation that "the procedure was performed improperly 
resulting in bilateral numbness of his legs and feet, as well 
as other related medical problems."

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such was the result of either negligence or carelessness 
on the part of VA or an event not reasonably foreseeable.

With respect to the matter of additional disability, the 
medical evidence shows that the Veteran was experiencing 
bilateral lower extremity symptomatology prior to the August 
2000 surgery as described above.  The questions to be 
answered are (1) whether there was additional disability 
after the August 2000 procedure and if so (2) whether such 
procedure caused the additional disability to the Veteran's 
lower extremities.  

VA outpatient records subsequent the August 2000 surgery 
indicate that the Veteran continued to lose function in his 
lower extremities and was unable to ambulate without use of 
an assistive device.  There thus appears to have been 
additional disability after the surgery.  The remaining 
question is whether such additional disability was due to the 
surgery.  This question is essentially medical in nature, as 
are the matters of negligence, etc. and foreseeability.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

There is of record an April 2008 VA examination report 
addressing whether the August 2000 surgery caused the 
additional disability to the Veteran's lower extremities.  No 
other competent medical opinion regarding the existence, 
etiology, and foreseeability of the Veteran's disability 
resulting from VA treatment is of record.  In this regard, 
the Board has considered the July 2003 statement of N.A.A., 
M.D., who notes that the Veteran's lower extremity "symptoms 
date back to his surgery at the VA Hospital in September of 
2000.  The symptoms started after having a lumbar laminectomy 
for spinal stenosis."  Dr. N.A.A. concluded that the 
Veteran's lower extremity symptoms "could be related in part 
to . . . neuropathy, as well as residual from the 
arachnoiditis from the lumbosacral laminectomy" [Emphasis 
added].  This opinion, which is couched in terms of 
possibility, is speculative and therefore cannot support his 
claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim).   

The April 2008 VA examiner specifically opined:

It is less likely as not (less than 50/50 
probability) that the [V]eteran has 
additional disability as a result of VA 
care.  The result outcome of the [V]eteran's 
surgery was reasonably forseeable.  There is 
NO evidence in the medical record of the 
surgeon, OR nurse, or anesthesiologist, nor 
in the discharge summary to support a 
finding that [t]he [V]et[eran] has 
additional disability as a result of VA 
care, specifically carelessness, negligence, 
lack of proper skill, error in judgment or 
similar instance of fault.

The Board also highlights a VA outpatient record dated in 
November 2004, in which the examining physician emphasized 
(despite the Veteran's concern that his lower extremity 
problems were a result of his August 2000 surgery) that "it 
is documented that he had motor loss and sensory changes 
prior to the surgery."  

Thus, a preponderance of the evidence shows that there was no 
additional disability as a result of VA surgery in August 
2000, and the claim for compensation pursuant to 38 U.S.C. § 
1151 fails on this basis alone. 

The only evidence in the claims file serving to link the 
Veteran's claimed additional lower extremity disability to 
the VA surgical procedure emanates from statements made by 
the Veteran and his spouse.  It is now well settled, however, 
that laypersons without medical training, such as the Veteran 
and his spouse, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for benefits 
pursuant to 38 U.S.C. § 1151.  If he was dissatisfied with 
the opinion of the April 2008 VA examiner he had ample 
opportunity to submit a medical opinion in his favor; he has 
failed to do so.  See 38U.S.C.A. § 5107(a) (it is the 
claimant's responsibility to support a claim for VA 
benefits).

The Board acknowledges that the Veteran was awarded 
$22,000.00 in settlement of his tort claim related to the 
August 2000 surgery.  However, settlement of a tort claim 
does not constitute evidence of additional disability under 
the statutes and regulations administered by VA, nor does 
settlement of a tort claim constitute evidence of causation.  
[The Board notes parenthetically that any compensation 
awarded would not be paid pursuant to 38 U.S.C.A. § 1151 
based on the same incident until an amount equal to the tort 
award is offset by VA.  See 38 U.S.C.A § 1151(b); 38 C.F.R. 
§§ 3.362, 3.800(a)(2) (2009); see also VAOPGCPREC 79-90 (the 
offset provision of section 351 was intended to assure that 
the same individual does not recover twice for the same 
disability or death).]

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for loss of use of the lower extremities.  
The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for loss of use of the lower extremities is denied.


REMAND

As was described in the Introduction above, in an August 2009 
rating decision the RO denied entitlement to special monthly 
compensation based on loss of use of one foot and entitlement 
to specially adapted housing or a certificate of eligibility 
for a special home adaptation grant.  The Veteran has since 
expressed disagreement with the denial of these claims.  See 
August 10, 2009 notice of disagreement.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a statement 
of the case has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a 
statement of the case may be issued.  Thus, the agency of 
original jurisdiction must issue a statement of the case as 
to these claims.

Accordingly, these issues are REMANDED for the following 
action:

Issue a statement of the case 
pertaining to the issues of 
entitlement to special monthly 
compensation based on loss of use 
of one foot and entitlement to 
specially adapted housing or a 
certificate of eligibility for a 
special home adaptation grant.  
In connection therewith, the 
Veteran and his representative 
should be provided with 
appropriate notice of his 
appellate rights.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


